UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/2010 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes138.4% Rate (%) Date Amount ($) Value ($) Agriculture1.0% Bolthouse Farms, Bank Notes 9.50 7/25/16 2,700,000 a Auto Parts & Equipment2.4% Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 1,205,000 b 1,316,462 Lear, Gtd. Bonds 7.88 3/15/18 805,000 b 811,038 Lear, Gtd. Notes 8.13 3/15/20 690,000 b 695,175 TRW Automotive, Gtd. Notes 7.25 3/15/17 1,925,000 b,c 1,876,875 United Components, Gtd. Notes 9.38 6/15/13 1,925,000 b 1,944,250 Automobile Manufacturers.8% Navistar International, Gtd. Notes 8.25 11/1/21 2,080,000 b Chemicals1.2% Huntsman International, Gtd. Notes 7.88 11/15/14 795,000 b 771,150 Huntsman International, Sr. Sub. Notes 8.63 3/15/20 1,320,000 b,c 1,224,300 Ineos Finance, Sr. Scd. Notes 9.00 5/15/15 715,000 b,c 716,787 LBI Escrow, Sr. Scd. Notes 8.00 11/1/17 640,000 b,c 660,800 Coal1.7% Drummond, Sr. Unscd. Notes 7.38 2/15/16 2,115,000 b 1,998,675 Murray Energy, Gtd. Notes 10.25 10/15/15 2,670,000 b,c 2,670,000 Commercial & Professional Services8.6% Cenveo, Sr. Scd. Notes 8.88 2/1/18 3,595,000 b 3,469,175 Cenveo, Gtd. Notes 10.50 8/15/16 285,000 b,c 291,412 Ceridian, Gtd. Notes 11.25 11/15/15 11,580,000 b,d 10,508,850 Ceridian, Gtd. Notes 12.25 11/15/15 4,163,150 b 3,767,651 Dyncorp International, Sr. Unscd. Notes 10.38 7/1/17 1,415,000 c 1,411,462 Garda World Security, Sr. Unscd. Notes 9.75 3/15/17 2,000,000 b,c 2,040,000 iPayment, Gtd. Notes 9.75 5/15/14 2,715,000 b 2,484,225 Diversified Financial Services15.1% Ally Financial, Gtd. Notes 8.00 11/1/31 7,740,000 b 7,178,850 Ally Financial, Gtd. Notes 8.30 2/12/15 670,000 b,c 680,050 BAC Capital Trust XIV, Gtd. Notes 5.63 9/29/49 5,225,000 d 3,566,062 Citigroup Capital XXI, Gtd. Bonds 8.30 12/21/77 5,298,000 d 5,186,414 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 1,275,000 b 1,305,430 Ford Motor Credit, Sr. Unscd. Notes 8.70 10/1/14 3,835,000 b 4,000,312 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 4,678,000 b,c 4,315,455 Icahn Enterprises Finance, Gtd. Notes 8.00 1/15/18 5,660,000 b,c 5,518,500 International Lease Finance, Sr. Unscd. Notes 8.63 9/15/15 4,170,000 b,c 3,961,500 Reynolds Group Issuer, Sr. Notes 8.50 5/15/18 4,155,000 b,c 4,097,869 Susser Holdings and Finance, Gtd. Notes 8.50 5/15/16 460,000 b,c 462,300 USI Holdings, Sr. Sub. Notes 9.75 5/15/15 1,555,000 b,c 1,434,488 Electric Utilities6.0% AES, Sr. Unscd. Notes 8.00 10/15/17 425,000 b 431,375 AES, Sr. Unscd. Notes 9.75 4/15/16 5,045,000 b,c 5,448,600 Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 3,845,000 b 3,061,581 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 2,100,000 b,d 1,564,500 North American Energy Alliance, Sr. Scd. Notes 10.88 6/1/16 1,310,000 b,c 1,355,850 NRG Energy, Gtd. Notes 7.38 1/15/17 2,870,000 b 2,848,475 RRI Energy, Sr. Unscd. Notes 7.63 6/15/14 2,045,000 b 2,024,550 Environmental Control.4% WCA Waste, Gtd. Notes 9.25 6/15/14 1,070,000 b Health Care11.3% American Renal Holdings, Sr. Scd. Notes 8.38 5/15/18 235,000 b,c 233,825 Biomet, Gtd. Notes 11.63 10/15/17 13,654,000 b 14,848,725 Capella Healthcare, Gtd. Notes 9.25 7/1/17 900,000 b,c 911,250 HCA, Sr. Unscd. Notes 9.00 12/15/14 4,000,000 b 3,880,000 HCA, Scd. Notes 9.25 11/15/16 7,320,000 b 7,777,500 Inverness Medical Innovations, Gtd. Notes 9.00 5/15/16 2,640,000 b 2,653,200 Radiation Therapy Services, Sr. Sub. Notes 9.88 4/15/17 980,000 b,c 945,700 Lodging & Entertainment9.2% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 1,495,000 b 1,573,487 Boyd Gaming, Sr. Sub. Notes 6.75 4/15/14 630,000 b 554,400 Boyd Gaming, Sr. Sub. Notes 7.13 2/1/16 1,120,000 b 926,800 Harrahs Operating Co., Sr. Scd. Notes 10.00 12/15/18 935,000 b 771,375 Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 2,819,000 b 2,551,195 MGM Resorts International, Gtd. Notes 4.25 4/15/15 1,020,000 b,c 812,175 MGM Resorts International, Gtd. Notes 6.75 4/1/13 1,416,000 b 1,270,860 MGM Resorts International, Gtd. Notes 7.50 6/1/16 4,760,000 b 3,772,300 MGM Resorts International, Sr. Unscd. Notes 11.38 3/1/18 8,810,000 b,c 8,325,450 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 1,855,000 b 1,915,288 Pokagon Gaming Authority, Sr. Notes 10.38 6/15/14 1,994,000 b,c 2,073,760 Shingle Springs Tribal Gaming Authority, Sr. Notes 9.38 6/15/15 1,240,000 b,c 988,900 Manufacturing2.9% RBS Global and Rexnord, Gtd. Notes 8.50 5/1/18 2,395,000 b,c 2,335,125 Reddy Ice, Sr. Scd. Notes 11.25 3/15/15 5,480,000 b,c 5,671,800 Media20.0% Allbritton Communications, Sr. Unscd. Notes 8.00 5/15/18 2,585,000 b,c 2,572,075 CCH II Capital, Gtd. Notes 13.50 11/30/16 7,700,286 b 9,009,335 Cequel Communications Holdings I, Sr. Unscd. Notes 8.63 11/15/17 1,050,000 b,c 1,051,312 Clear Channel Communications, Sr. Unscd. Notes 4.90 5/15/15 3,910,000 2,052,750 Clear Channel Communications, Sr. Unscd. Notes 5.50 9/15/14 9,103,000 5,052,165 Clear Channel Communications, Sr. Unscd. Notes 5.50 12/15/16 4,227,000 2,050,095 Clear Channel Communications, Sr. Unscd. Notes 5.75 1/15/13 4,849,000 3,733,730 Clear Channel Communications, Sr. Unscd. Debs. 6.88 6/15/18 1,775,000 869,750 Clear Channel Communications, Gtd. Notes 10.75 8/1/16 1,545,000 1,093,087 Gray Television, Sr. Scd. Notes 10.50 6/29/15 5,710,000 b,c 5,567,250 Insight Communications, Sr. Notes 9.38 7/1/18 1,870,000 c 1,870,000 LBI Media, Sr. Sub. Notes 8.50 8/1/17 4,364,000 b,c 3,763,950 LIN Television, Gtd. Notes, Ser. B 6.50 5/15/13 2,655,000 b 2,562,075 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 315,772 b,c 282,616 Nexstar Finance Holdings, Sr. Discount Notes 11.38 4/1/13 2,256,308 b,d 2,205,541 Nexstar/Mission Broadcasting, Sr. Scd. Notes 8.88 4/15/17 345,000 b,c 348,450 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 670,000 b 659,950 Quebecor Media, Sr. Unscd. Notes 7.75 3/15/16 3,700,000 b 3,644,500 Salem Communications, Sr. Scd. Notes 9.63 12/15/16 2,151,000 b 2,226,285 Sinclair Broadcast Group, Gtd. Notes 8.00 3/15/12 3,180,000 b 3,112,425 Sinclair Television Group, Sr. Scd. Notes 9.25 11/1/17 1,775,000 b,c 1,801,625 Metals & Mining2.3% Severstal Columbus, Sr. Scd. Notes 10.25 2/15/18 6,100,000 b,c Oil & Gas3.2% American Petroleum Tankers, Sr. Scd. Notes 10.25 5/1/15 1,565,000 b,c 1,576,737 Aquilex Holdings, Sr. Notes 11.13 12/15/16 1,910,000 b,c 1,919,550 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 2,675,000 b 2,969,250 Cie Generale de Geophysique-Veritas, Gtd. Notes 9.50 5/15/16 1,165,000 b 1,188,300 Petrohawk Energy, Gtd. Notes 10.50 8/1/14 435,000 b 469,800 Sabine Pass LNG, Sr. Scd. Notes 7.50 11/30/16 1,055,000 b 883,563 Packaging & Containers2.4% AEP Industries, Sr. Unscd. Notes 7.88 3/15/13 3,755,000 b 3,717,450 BWAY Holding, Sr. Notes 10.00 6/15/18 1,080,000 b,c 1,131,300 Solo Cup, Sr. Scd. Notes 10.50 11/1/13 1,610,000 b 1,672,388 Paper & Forest Products5.8% Newpage, Sr. Scd. Notes 11.38 12/31/14 7,584,000 b 6,920,400 Smurfit Kappa Funding, Sr. Sub. Notes 7.75 4/1/15 1,700,000 b 1,687,250 Verso Paper Holdings, Gtd. Notes, Ser. B 11.38 8/1/16 3,605,000 b 3,091,288 Verso Paper Holdings, Sr. Scd. Notes 11.50 7/1/14 4,151,000 b 4,493,458 Pipelines.0% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 110,000 b Real Estate.6% Developers Diversified Realty, Sr. Unscd. Notes 9.63 3/15/16 1,560,000 b Retail8.4% Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,575,000 b 1,582,875 Ferrellgas Partners, Sr. Unscd. Notes 9.13 10/1/17 1,370,000 b,c 1,435,075 Hillman Group, Gtd. Notes 10.88 6/1/18 1,775,000 b,c 1,837,125 McJunkin Red Man, Sr. Scd. Notes 9.50 12/15/16 4,085,000 b,c 3,982,875 Neiman Marcus Group, Gtd. Notes 10.38 10/15/15 5,750,000 b 5,879,375 QVC, Sr. Scd. Notes 7.50 10/1/19 1,440,000 b,c 1,422,000 Rite Aid, Gtd. Notes 9.50 6/15/17 3,935,000 b 3,138,163 Rite Aid, Sr. Scd. Notes 10.38 7/15/16 3,835,000 b 3,887,731 Technology5.7% Alion Science and Technology, Sr. Scd. Notes 12.00 11/1/14 616,334 b,c 619,416 First Data, Gtd. Notes 9.88 9/24/15 1,140,000 b 860,700 First Data, Gtd. Notes 9.88 9/24/15 2,500,000 b 1,912,500 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 10,485,000 b 10,878,187 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 1,340,000 b 1,438,825 Telecommunications24.2% Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 8,410,000 b,c 8,262,825 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 3,014,000 b,c 2,972,557 Digicel Group, Sr. Notes 10.50 4/15/18 631,000 c 653,874 Digicel, Sr. Unscd. Notes 12.00 4/1/14 780,000 c 875,550 Intelsat Bermuda, Gtd. Notes 11.25 2/4/17 5,644,000 d 5,742,770 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 7,255,000 7,762,850 Intelsat Subsidiary Holding, Gtd. Notes 8.88 1/15/15 5,790,000 b,c 5,884,088 Sorenson Communications, Sr. Scd. Notes 10.50 2/1/15 12,665,000 b,c 8,042,275 Telesat Canada, Sr. Unscd. Notes 11.00 11/1/15 3,110,000 b 3,374,350 Telesat Canada, Sr. Sub. Notes 12.50 11/1/17 1,095,000 b 1,231,875 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 11,945,000 b,c 12,303,350 Wind Acquisition Finance, Scd. Bonds 12.00 12/1/15 575,000 b,c,d 598,000 Wind Acquisition Holdings Finance, Sr. Scd. Notes 12.25 7/15/17 6,100,000 b,c 5,581,500 Wireco WorldGroup, Sr. Unscd. Notes 9.50 5/15/17 3,975,000 b,c 3,895,500 Textiles & Apparel.8% Invista, Sr. Unscd. Notes 9.25 5/1/12 2,121,000 b,c Transportation4.4% General Maritime, Gtd. Notes 12.00 11/15/17 3,675,000 b,c 3,766,875 Marquette Transportation Finance, Sr. Scd. Notes 10.88 1/15/17 2,940,000 b,c 2,895,900 Navios Maritime Holdings, Sr. Scd. Notes 8.88 11/1/17 910,000 b,c 921,375 Navios Maritime Holdings, Gtd. Notes 9.50 12/15/14 1,500,000 b 1,447,500 Overseas Shipholding Group, Sr. Unscd. Notes 8.13 3/30/18 2,000,000 b 1,975,000 Ultrapetrol Bahamas, First Mortgage Notes 9.00 11/24/14 1,156,000 1,121,320 Total Bonds and Notes (cost $385,450,182) Preferred Stocks.6% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $28.88 (cost $2,256,546) 2,182 e Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,785,000) 2,785,000 f Total Investments (cost $390,491,728) 140.0% Liabilities, Less Cash and Receivables (40.0%) Net Assets 100.0% a The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At June 30, 2010, the value of this security amounted to $2,703,375 or 0.9% of net assets. b Collateral for Revolving Credit and Security Agreement. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities had a total market value of $156,786,125 or 56.6% of net assets. d Variable rate securityinterest rate subject to periodic change. e Illiquid security. The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At June 30, 2010, the value of this security amounted to $1,527,631 or 0.6% of net assets. f Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $390,491,728. Net unrealized depreciation on investments was $2,650,298 of which $11,605,579 related to appreciated investment securities and $14,255,877 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Corporate Bonds 138.4 Money Market Investment 1.0 Preferred Stocks .6  Based on net assets. At June 30, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Proceeds ($) Value ($) at 6/30/2010 ($) Sales: Euro, Expiring 7/30/2010 140,000 173,293 171,224 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Corporate Bonds+ - 383,528,799 - Equity Securities - Domestic+ - - 1,527,631 Mutual Funds 2,785,000 - - Other Financial Instrument: Forward Foreign Exchange Contracts++ - 2,069 - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities - Domestic($) Balance as of 3/31/2010 2,182 Realized gain (loss) - Change in unrealized appreciation 1,525,449 (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 6/30/2010 1,527,631 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates, among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: F August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
